Citation Nr: 9926289	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-48 008	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for right tibia and fibula 
fracture residuals with right knee involvement, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1987 to January 
1991.  The Board of Veterans' Appeals (Board) notes that 
separate 10 percent disability ratings are currently in 
effect for right tibia and fibula fracture residuals with 
right ankle pain and stiffness, right leg postoperative 
scars, and right common peroneal nerve injury.  These 
disability ratings are not on appeal.  

This appeal arises from an August 1992 rating decision, in 
which the RO denied a claim for a disability rating in excess 
of 10 percent for right tibia and fibula fracture residuals 
with right knee involvement.  In February 1993, the veteran 
was afforded an RO hearing.  The transcript of that hearing 
is of record.  In August 1996 and June 1997, the Board 
remanded the case to the RO.  


FINDING OF FACT

The veteran's right tibia and fibula fracture residuals with 
knee involvement are manifested by malunion at the proximal 
fracture site and by no more than slight right knee 
disability.  


CONCLUSION OF LAW

A rating in excess of 10 percent for right tibia and fibula 
fracture residuals with right knee involvement is not 
warranted.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§§ 4.1, 4.59, 4.71a, Diagnostic Code 5262 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 1991, the RO awarded service connection and assigned 
a 10 percent rating for right tibia and fibula fracture 
residuals with knee involvement.  In July 1992, the veteran 
submitted his claim for a disability rating in excess of 10 
percent, explaining that he had undergone surgery on his 
right leg in June 1992 at the VA Medical Center in 
Fayetteville, North Carolina (VAMC Fayetteville).  A rod had 
been removed from his leg, and he indicated that he had not 
been able to walk well since the surgery.  He had severe 
groin pain connected with his right leg, as well as a right 
leg cyst and a pulled groin muscle.  

A June 1992 VA hospital discharge summary shows that the 
veteran underwent surgery to remove an intramedullary nail 
from his right tibia and fibula.  A July 1992 VA medical 
record noted that he was doing well, and his wound was 
healing following removal of the nail.  Two weeks later, he 
had pain with walking, but his right knee was stable.  
Records of VA medical treatment of the veteran dating from 
June to October 1992, include an October 1992 medical 
progress note, which indicated that the nail removal wound 
had healed well.  The range of motion in the veteran's knee 
was normal and ligaments were intact.  

At a hearing in February 1993, the veteran testified that he 
had constant knee swelling and pain since the June 1992 
surgery.  His knee occasionally locked up, and gave out and 
he had increased problems with walking and climbing stairs.  
He was more dependent on a cane than he had been prior to the 
surgery.  

On VA medical examination in May 1993, the veteran gave a 
history of right tibia and fibula fracture during service in 
1988.  Stabilization of the fracture was initially attempted 
with pins and plaster, but after two weeks a rod was 
inserted.  When problems developed with the rod, a second rod 
was inserted and removed after the fracture healed.  His 
complaints included periodic right knee pain, with locking 
and swelling.  There was a moderate-sized, palpable bony 
callus on the anterior medial aspect of the distal third of 
the tibia.  The area was nontender.  On the inner aspect of 
the distal leg, there were two, 1 centimeter, well-healed, 
nontender incisions from placement of screws.  On the middle 
aspect of the inner tibia, there was a 2 centimeter cyst with 
subcutaneous tissue, which was mobile and minimally tender 
with deep palpation.  There was an 11 centimeter, nontender 
incision on the anterior aspect of the right knee.  Full 
extension of the knee was demonstrated, with flexion to 135 
degrees.  The knee was negative for Lachman's and stable to 
varus/valgus stress.  There was no medial or joint line 
tenderness and the knee did not demonstrate effusion, 
erythema, or swelling.  The right lower extremity was 1 
centimeter shorter than the left, as measured from the 
anterior/superior medial malleolus.  The shortening was 
demonstrated in the length of the tibia.  X-rays showed old, 
healed fractures of the proximal and distal third of the 
right fibula with the fracture fragments of the distal third 
overriding by approximately 1 centimeter.  There was also an 
old, healed fracture of the distal third of the right tibia, 
with the fracture fragments in fairly good alignment.  There 
was also evidence of a residual tract following removal of an 
intramedullary rod.  Diagnoses included right tibia and 
fibula fracture residuals in 1988 , treated twice with 
intramedullary nail fixation, with subsequent hardware 
removal.  There was a residual right lower extremity leg 
length discrepancy of 1 centimeter.  The right knee was 
normal.  

A VA medical progress note dating from May 1995 included the 
examiner's finding that the veteran's right lower extremity 
distal muscles were difficult to examine, but were probably 
within normal limits in view of disuse.  

In August 1996, the Board remanded the case to the RO, 
concluding that the May 1993 VA examination did not comply 
with the requirements set forth by the United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

On VA medical examination in November 1996, the veteran gave 
a history of undergoing five surgical procedures in 
connection with his right lower extremity.  He complained of 
constant right knee swelling and pain, and said that his knee 
locked and gave way.  He had constant pain in his right lower 
leg where a cyst had formed along the medial aspect of the 
leg.  He ambulated normally.  There was swelling around the 
right patella, where tenderness was present.  However, there 
was no deformity, limitation of motion or other abnormality.  
McMurray and drawer signs were within normal limits.  A well-
healed, 4 inch scar was present beside the knee joint.  On 
the lower third of the right tibia/fibula area, there was an 
extremely tender 0.7 inch cystic mass above the medial 
malleolus and 3 inches above the malleolus was a 2.5 inch by 
1.5 inch deformed area, which was firm and moderately tender 
to pressure.  X-rays of the right lower extremity showed 
evidence of an old, healed fracture involving the distal 
tibial shaft at the junction of the middle and distal thirds.  
The fracture appeared to be well-healed, with no evidence of 
nonunion.  There were also two healed fractures involving the 
proximal and distal fibula.  There was some irregular 
sclerosis in the central medullary cavity of the fibula, and 
the examiner opined that this was due to a tract from a 
previous intramedullary rod.  There was irregularity of the 
anterior proximal tibia from the area in which the rod was 
placed.  The knee joint was normal.  The x-ray examiner's 
impressions included well-healed fractures of the tibia and 
fibula and normal right knee.  Diagnoses included right knee 
injury, postoperative status, without x-ray evidence of 
disease and right tibia/fibula injury, postoperative status, 
with x-ray evidence of healed fractures.  

In a January 1997 addendum to the November 1996 VA medical 
examination of the veteran, the examiner reported that the 
veteran's right lower extremity symptoms were constant in 
nature and aggravated by excessive exercise.  The veteran 
could describe no specific flareups because his symptoms were 
constant.  His right knee range of motion was within normal 
limits.  

In a February 1997 written statement, the veteran asserted 
that his right lower extremity disability interfered with his 
employment as a barber because he was unable to be on his 
feet for long periods.  

In June 1997, the Board remanded the claim for an increased 
rating for right tibia and fibula fracture residuals with 
right knee involvement.  The remand directed that pertinent 
VA medical records reflecting medical treatment of the 
veteran after September 1996 be obtained, and that the 
veteran be afforded a neurological examination.  

A June 1997 notice from the Fayetteville VAMC indicated that 
the veteran had not been seen at that facility since March 
1996.  A July 1997 notice from the Durham VAMC indicated that 
there were no records responsive to the remand's request.  

In August 1998, the veteran underwent a complete VA medical 
examination, to include neurological findings.  (Subsequent 
to the August 1998 VA examination, the RO assigned a separate 
10 percent rating for right common peroneal nerve injury 
residuals.)  He gave a history of sustaining right lower 
extremity injuries in a motor vehicle accident which 
necessitated multiple surgical procedures until 1991.  He had 
pain when he stood for more than 2 hours or walked more than 
a few feet.  He could not run or play basketball.  The 
examiner noted that findings on VA x-ray evaluation in 
November 1996 included well-healed tibia and fibula 
fractures, and a normal right knee.  The veteran was a part-
time barber and he reported he could not work full-time due 
to right leg pain.  The examiner observed that the veteran 
walked with a practically unnoticeable right leg limp.  He 
did not use any device to assist in walking, but said he 
sometimes needed a cane.  The right lower extremity was 
normal from the thighs to the hip and knee.  The knee was 
normal in contour, and drawer and McMurray signs were normal.  
The anterior aspect of the knee showed a large scar, 
measuring about 7 centimeters in vertical diameter and about 
2 inches in the transverse diameter.  There was minimal 
discoloration, but no keloid scarring was present.  The right 
knee demonstrated a full range of motion.  The veteran 
indicated moderate pain while being examined and manipulating 
the knee.  As regards measurements of the right lower 
extremity, the circumference measured 6 inches above the 
patella.  The right leg circumference was 40 centimeters, as 
compared to 38 on the left.  There was a scar on the medial 
aspect of the leg which was about 7 centimeters by 1.5 
centimeters.  There were also small scars in the 
posterolateral aspect of the calf; one was 1.5 centimeters 
and the other was 2.5 by .5 centimeters.  The calf was very 
sensitive and there was a 2 centimeter cyst about 3 inches 
above the malleolus.  The area appeared very irregular and 
tender on palpation.  Sensation appeared minimally 
diminished.  Reflexes in the knees were 2+ bilaterally.  The 
examiner opined that the veteran's symptoms were stable and 
his weakness and pain had not increased in severity since a 
previous examination.  Diagnoses included impairment of the 
tibia and fibula, status post right tibial and fibular 
fractures, with right knee pain and stiffness which had not 
changed.  

X-rays of the right lower leg and knee were performed in 
connection with the August 1998 examination.  Anterior, 
posterior and lateral images of the right tibia and fibula 
showed traumatic deformity in the distal right tibial shaft 
and on the proximal and distal right fibular shaft.  These 
areas demonstrated callus formation.  Alignment was not 
anatomic.  There was no evidence of acute fracture.  
Anterior, posterior and lateral images showed post-traumatic 
chronic changes in the proximal right tibia.  No evidence of 
acute fracture, dislocation, or incision was demonstrated.  
The impression was chronic post-traumatic changes with the 
right tibia and fibula, with no acute osseous abnormality.  


Analysis

The Board finds that the claim for an increased rating for 
right tibia and fibula fracture residuals with right knee 
involvement is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Pursuant to 38 C.F.R. § 4.1, a disability must be viewed in 
relation to its history and there must be an emphasis upon 
the limitation of activity imposed by the disabling 
condition.  The rating schedule recognizes painful motion 
with joint pathology as productive of disability, and 
painful, unstable, or mal-aligned joints due to healed injury 
are entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent rating when the disability results in 
slight knee or ankle disability.  A 20 percent rating 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent rating requires that the malunion 
produce marked knee or ankle disability.  38 C.F.R. Part 4, 
Code 5262.  

In this case, the medical evidence includes x-ray findings of 
right lower extremity alignment which is not anatomic, along 
with well-healed tibia and fibula fractures and a right leg 
shorter than the left.  There is full range of right knee 
motion and the knee joint itself has been described as 
normal.  The current 10 percent rating appears to be in order 
based on malunion at the proximal fracture site and pain in 
the area of the knee joint, equating to slight knee 
disability.  Based upon the medical evidence, the Board 
concludes that the malunion of the veteran's right tibia and 
fibula has not produced moderate knee disability so as to 
warrant a 20 percent rating.  Accordingly, the claim for a 
disability rating in excess of 10 percent for right tibia and 
fibula fracture residuals with right knee involvement must be 
denied.  



ORDER

An increased rating for right tibia and fibula fracture 
residuals with right knee involvement is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

